Exhibit REHABCARE CONFERENCE CALL SCRIPT March 4, 2009 INTRODUCTION BY CONFERENCE OPERATOR INTRODUCTION OF MANAGEMENT BY FD This conference call contains forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on the Company’s current expectations and could be affected by numerous factors, risks and uncertainties discussed in the Company’s filings with the Securities and Exchange Commission, including its most recent annual report on Form 10-K, subsequent quarterly reports on Form 10-Q and current reports on Form 8-K. Do not rely on forward looking statements as the Company cannot predict or control many of the factors that ultimately may affect the Company’s ability to achieve the results estimated.The Company makes no promise to update any forward looking statements whether as a result of changes in underlying factors, new information, future events or otherwise. JOHN SHORT INTRODUCTION AND WELCOME Good morning and thank you for joining us today.I’m John Short, President and CEO of the Company.With me are Jay Shreiner, Chief Financial Officer, and the members of my executive management team, all of whom will be available to answer your questions at the conclusion of our remarks. As you might remember, 2007 was a year in which we were focused on integrating the Symphony acquisition and raising our profitability.In 2008, we shifted our focus to returning to growth in each of our business units, while continuing to improve operating earnings.I’m pleased to report we accomplished that objective. Our three core operating divisions achieved topline growth over 2007, driven by higher same store revenue and the opening of three new hospitals in our Hospital division.During 2008, our Contract Therapy (CT) and Hospital Rehabilitation Services (HRS) divisions posted solid margins and their consistent performance helped deliver a gain of 32 cents in consolidated diluted earnings per share over the prior year.This represents a 43.8% increase over fiscal year 2007.Excluding charges in both periods, the increase was 26.7%. 1 Permanent resolution of the 60% Rule also cleared the landscape for increased patient volume in our inpatient rehabilitation facilities (IRFs) and IRF unit growth in our HRS division. For our Hospital division, it was a year spent reevaluating our growth strategy, centralizing our business functions, ramping up census development efforts and securing the right leadership.Our fourth quarter results indicate that we are moving in the right direction. Healthy cash flow and continued reduction of debt in 2008 also has given us an enviable liquidity position in a difficult credit environment.Our financial strength will be key to continuing our growth strategy and reinvesting in our business in 2009. Now let me discuss some of the highlights from the quarter as they pertain to our core operating divisions and share with you our helpful hints for 2009. Operating revenues in our Contract Therapy division in the fourth quarter improved by 11.4% over the prior year quarter to 110.7 million dollars, a result of a 13.8% same store revenue increase.The division had a net gain of four units over 2007, signing 37 new client locations in the fourth quarter.At the end of the quarter, the number of signed but unopened contracts stood at We expect continued topline revenue growth in CT in 2009, with 4 to 6% year-over-year same store growth.We believe the division will experience stable to modest unit growth for the year.New business will be offset by lost contracts due to client ownership changes and consolidation in response to the current economic climate. 2 Year-over-year operating earnings margins increased by 3.1 percentage points to 7.1% in the fourth quarter, above our targeted range of 5.5 to 6.5%.The fourth quarter was favorably impacted by a 3.4% market basket increase for skilled nursing facilities (SNFs), which we were able to pass on, to some degree, to approximately half of our clients.For planning purposes, we are assuming no market basket increase in the fourth quarter of this year.We are maintaining our targeted range for CT operating earnings margin in 2009. Fourth quarter operating revenues in our Hospital Rehabilitation Services division increased 12.6% over the fourth quarter of 2007 to 43.7 million dollars.Fueling this was a 4.7% year-over-year increase in acute same store discharges.For 2009, we expect growth in same store discharges to remain in the 3 to 5% range. In 2008, the HRS division experienced its first year of unit growth in three years, improving its performance in both unit openings and closings.At December 31, 2008 we operated 157 programs, compared to 154 at the end of 2007.During the year, IRF contracts increased from 107 to 113.In the fourth quarter, we signed five new IRF contracts and had seven openings.For 2008, we opened 16 IRFs compared to seven in 2007 and experienced 10 closures (five of which ceased operation) compared to 15 in 2007.The number of signed but unopened IRF contracts at year end stood at three, all of which are expected to open in 2009.The division expects a continued modest net increase in units in 2009. HRS operating earnings margin in the fourth quarter was 13.3%, down from 15.5% in the fourth quarter of 2007.The fourth quarter of 2008 included a 1.2 million dollar pretax charge resulting from a bad debt write-down related to an outpatient transaction.Excluding this charge, the division would have reported a 16.2% operating earnings margin in the fourth quarter.Our outlook for operating earnings margin during 2009 is between 14 and 16%. Revenue in our Hospital division in the fourth quarter increased 27.5% over the same period last year to 30.3 million dollars, reflecting a 3.2% same store revenue increase and the opening of three new hospitals during the year.At the end of 2008, we were operating a total of 11 hospitals, six IRFs and five long-term acute care hospitals (LTACHs). 3 In April 2008, we opened Northland LTAC Hospital, a 35-bed facility in North Kansas City, which completed its Medicare demonstration period on December 1.On June 1, we completed our joint venture with Floyd Healthcare Resources, which gave us 80 percent ownership of The Specialty Hospital, a 24-bed LTACH in Rome, Georgia.We are now in the process of developing a 45-bed replacement hospital in Rome, which is scheduled for completion in the second quarter of St.
